Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 12 are allowed, with claims 1 and 9 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claims 1 or 9, specifically wherein the combination of limitations claimed includes: 

only under predefined conditions, before delivery of milk by the gear pump, and as a reaction to a user's activating a delivery of milk, water and/or steam to the gear pump via the feed conduit, in order to wet the gear pump, and wherein the predefined conditions comprise at least one of:

  the system has been switched on after a last operation of the gear pump;
  the system has been woken from a standby mode or sleep mode;
  a milk frother appliance, which comprises the gear pump, has been removed from a base unit      and placed on the base unit again; 
 more than a predefined time has elapsed since a last operation of the gear pump.


The closest prior art is Duoma (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention. The claims exclude wetting and cleaning.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761